DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 19-21 are currently pending.  In response to Office Action mailed on 11/18/2021, Applicant has amended claims 1-2, 5, 12-13 and 19-20, and cancelled claim 18.

Status of the Rejections
Due to Applicant’s amendment of claims 1-2, 5, 12-13 and 19-20, all rejections from the Office Action mailed on 11/18/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Interpretation
The term “metal or metal alloy” is given the broadest reasonable interpretation to include any metal, metal alloy, metalloid, semi-metallic compound or semiconductor.  
The term “junction layer” as recited in the instant claims is interpreted to mean a layer formed by connecting two different type thermoelectric material or component as shown in instant application (junction layer 610 or 611 as shown in figure 6E of instant application, or junction layers 701-703 as shown in figure 7 of instant application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first component beam section" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the first component crossbeam section”.
Claim 13 recites the limitation "the first component beam section" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the first component crossbeam section”.
Claim 13 recites the limitation "the first component crossbeam" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the first component crossbeam section”.
Claim 13 recites the limitation "the second component column" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the second component crossbeam section”.


crossbeam section”.
Claim 21 recites the limitation "the second component column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the second component column section”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Cauchon et al. (US 2017/0069817 A1).
Regarding claim 1, Olsen discloses a thermoelectric device (fig. 3) comprising: 
a first component (p-type thermoelement 120) ([0053] and fig. 3) comprising at least a portion of a first metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a first axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a second axis (vertical axis) that is perpendicular to the third axis (horizontal axis) (see figure 3 for configuration);
a second component (n-type thermoelement 110) ([0053] and fig. 3) comprising at least a portion of a second metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a second axis (horizontal axis) and a column section (vertical section) that is 
wherein the first metal alloy (120) and the second metal alloy (110) are dissimilar metal or metals alloys ([0091]) (p-type and n-type metallic wire thermoelements must either be materially or compositionally different to form different conductivity type thermoelectric material, and thus reads on dissimilar metal alloys, either by materially or compositionally);
wherein the first component (120) contacts the second component (110) at one or more junctions (p/n junctions as shown in figure 3) ([0053]) formed between a contacting surface of the first component crossbeam section (horizontal section of 120) and a contact surface of the second component column section (vertical section of 110) (see fig. 3), and
a height of the second component column section (height of vertical section of 110, abbreviated as “hc2” in the instant office action) is less than a combined height of the first component crossbeam section (height of horizontal section of 120, abbreviated as “hb1” in the instant office action) and the second component column section (hc2) (see figure 3) (mathematically, hc2 must be less than hc2+hb1 since hb1 is greater than zero as shown in figure 3).
Olsen further discloses that the second component column section (vertical section of 110) contacts a side surface or vertical surface of the first component crossbeam section (horizontal section of 120), and thus does not explicitly show the contacting surfaces are parallel to the first axis (horizontal axis).

One skilled in the thermoelectric art would have reasonable expectation of success by incorporating the connection technique of Cauchon in the device of Olsen as it equates to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (to provide p/n junction) (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the connection technique as taught by Cauchon in the thermoelectric device of 
Thus, Olsen as modified by Cauchon discloses the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the first axis (horizontal axis).
Regarding claim 2, Olsen further discloses that the first component (120) and the second component (110) are formed in one or more junction layers (figure 3 shows only one junction layer; however, figure 9a shows more than one junction layers)

    PNG
    media_image1.png
    287
    730
    media_image1.png
    Greyscale

Olsen as modified by Cauchon further discloses that each of the one or more junction layers are oriented along a layer plane (see fig. 3 or 9a of Olsen as modified by Cauchon that shows the junction layers oriented along a layer plane), wherein the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the layer plane (see fig. 3 or 9a of Olsen as modified by Cauchon).
Regarding claim 3, Olsen further discloses the one or more junction layers (p/n) are two or more junction layers (see figure 9a).

    PNG
    media_image2.png
    511
    726
    media_image2.png
    Greyscale

Regarding claim 4, Olsen further discloses at least 11 rows or junction layers (see fig. 9a).  Although instant claim requires eight junction layers, it does not preclude the presence of other junction layer than the claimed 8 junction layers, and thus eight or more junction layers as shown in figure 9a of Olsen reads on instant claimed 8 junction layers.
Regarding claim 5, although Olsen does not explicitly disclose that the first component comprises an alloy of nickel and chromium and the second component comprises an alloy of copper and nickel, Olsen explicitly discloses that the first and second materials can be chosen from metallic thermocouple such as chromel-based, constantan-based and so on ([0091]). Thus, it would have been obvious to one skilled in the art at the time of the invention to have used chromel based alloy to form the first material and constantan-based alloy to form the second material of the thermoelectric device of Olsen because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.  
Regarding claim 6, Olsen further discloses a crossbeam height (length of each of the thermoelectric elements 120 and 110) of the alloy of the nickel and chromium (chromel based alloy) and the alloy of copper and nickel (constantan-based alloy) is the same (see fig. 3 that shows the horizontal portion having same height).  
Regarding claims 7-8, Olsen further disclose that the crossbeam height (length of each of the thermoelectric elements 120 and 110) is 0.2 cm or 2000 µm ([0055]), and thus reads on instant claimed crossbeam height (length) of (a) 1 nm or greater and (b) 9 µm or greater.
Regarding claims 11, Olsen further discloses that the junction layers are separated by layers of spacer material (the junction layers are disposed on substrate as disclosed in [0035], and figure 9a explicitly shows the material of the substrate acting as the layer of spacer material between adjacent junction layers) (see also [0067]). Although Olsen does not explicitly disclose that the spacer material layer between adjacent junction layers has a height of 10 micron or less, instant application as originally filed fails to disclose whether the claimed height or thickness of spacer material gives new or unexpected results. Instant application explicitly discloses that the spacer height can be any height (see [0046] on instant publication) and does not show the criticality for the claimed range (10 micron or less).  Figure 14 of the instant application shows how the efficiency of the device change when the spacer height changes from 10-6 micron to 10-4 micron. However, instant figure 14 does not show criticality for the entire claimed range. 
In absence of evidence of criticality, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, 
Alternatively, one skilled in the thermoelectric art realizes that having a larger distance between adjacent junction layers will increase the size of the substrate on which the rows of thermoelements are formed, and thus increasing the material cost.  One skilled in the thermoelectric art also realizes that having a no distance between adjacent junctions layers will result in short-circuit in the device. Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the junction layers with minimal height such material cost is reduced and also short-circuiting of the device is also prevented. 
Regarding claim 12, Olsen further discloses one or both the first and second materials are semiconductors ([0091]).
Regarding claim 21, Olsen as modified by Cauchon further discloses that the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are horizontal (see fig. 4 of Cauchon). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Cauchon et al. (US 2017/0069817 A1) as applied to claim 2 above, and further in view of Liu et al. (US 2012/011/8346 A1).

Liu discloses a thermoelectric apparatus (fig. 5) ([0040033-0036]) that is capable of increasing power output (see [0003]), comprising two or more junction layers are two or more junction layers (3 junction layers as shown in figure 5, each junction layer is formed by conductors, thermoelectric elements and conductive bonding material) and the junction layers are separated by layers of spacer material (311, 312 and 321) (fig. 5).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have separated the junction layers of Olsen as modified the Cauchon with the spacer layers between junction layers as shown by Liu in order to allow for a thermoelectric apparatus that is capable of increasing power output (see [0003] of Liu).
Regarding claim 10, Olsen as modified by Liu further discloses the spacer material (substrate material) is both thermally conductive and electrically insulative ([0030] of Liu).

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) in view of Cauchon et al. (US 2017/0069817 A1) and Liu et al. (US 2012/011/8346 A1).
Regarding claim 13, Olsen discloses a thermoelectric device (fig. 3) comprising: 
a first component (p-type thermoelement 120) ([0053] and fig. 3) comprising at least a portion of a first metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a first axis (horizontal axis) and a column section (vertical section) that is 
a second component (n-type thermoelement 110) ([0053] and fig. 3) comprising at least a portion of a second metal alloy (metallic wire thermocouple or semiconductor) ([0091]) having a crossbeam section (horizontal section) along a second axis (horizontal axis) and a column section (vertical section) that is homogenous with the crossbeam section along a fourth axis (vertical axis) that is perpendicular to the first axis (horizontal axis) (see figure 3 for configuration); and 
wherein the first component (120) contacts the second component (110) at one or more junctions (p/n junctions as shown in figure 3) ([0053]) formed between a contacting surface of the first component crossbeam section (horizontal section of 120) and a contact surface of the second component column section (vertical section of 110) (see fig. 3), and
wherein a height of the second component column section (height of vertical section of 110, abbreviated as “hc2” in the instant office action) is less than a combined height of the first component crossbeam section (height of horizontal section of 120, abbreviated as “hb1” in the instant office action) and the second component column section (hc2) (see figure 3) (mathematically, hc2 must be less than hc2+hb1 since hb1 is greater than zero as shown in figure 3), and
wherein the first metal alloy (120) and the second metal alloy (110) are dissimilar metal or metals alloys ([0091]) (p-type and n-type metallic wire thermoelements must either be materially or compositionally different to form different 
Olsen further discloses that the second component column section (vertical section of 110) contacts a side surface or vertical surface of the first component crossbeam section (horizontal section of 120), and thus does not explicitly show the contacting surfaces are parallel to the first axis (horizontal axis), and thus parallel to the layer plane.
Cauchon discloses a thermoelectric device (see figures 2-4 and examples) wherein a first component (110+104) comprising a crossbeam section (104) along a first axis (horizontal axis) and a column section (110) that is homogenous ([0018]) with the crossbeam section (104) along a second axis (vertical axis) (see fig. 4) that is perpendicular to the first axis (see fig. 4) and a second component (204+210) comprising a crossbeam section (204) along a third axis (horizontal axis) and a column section (210) that is homogenous ([0018]) with the crossbeam section (204) along a fourth axis (vertical axis) (see fig. 4) that is perpendicular to the third axis (see fig. 4).  Cauchon further discloses that first component (110+104) contacts the second component (204+210) at one or more junctions (p/n junctions as shown in figure 4) formed between a contacting surface of the first component crossbeam section (104) and a contact surface of the second component column section (210) (see fig. 4), wherein the contacting surfaces of the first component crossbeam section (104) and the second component column section (210) are parallel to the first axis (horizontal axis) (see fig. 4).  Thus, Cauchon explicitly discloses the column section or leg (110 and 210) of one component is disposed on the horizontal surface of the crossbeam section of the other component (see figure 4).  
One skilled in the thermoelectric art would have reasonable expectation of success by incorporating the connection technique of Cauchon in the device of Olsen as it equates to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the connection technique as taught by Cauchon in the thermoelectric device of Olsen such that the column section of one component is disposed on the horizontal surface (instead of the side surface as shown by Olsen) of the crossbeam section of the other component.  
Thus, Olsen as modified by Cauchon discloses the contacting surfaces of the first component crossbeam section (horizontal section of 120) and the second component column section (vertical section of 110) are parallel to the first axis (horizontal axis).
Olsen further discloses that the first component (120) and the second component (110) are formed in two or more junction layers (figure 3 shows only one junction layer; however, figure 9a shows more than one junction layers).

    PNG
    media_image1.png
    287
    730
    media_image1.png
    Greyscale

Olsen as modified by Cauchon further discloses that each of the two or more junction layers are oriented along a layer plane (see fig. 3 or 9a of Olsen as modified by Cauchon that shows the junction layers oriented along a layer plane). Olsen as modified by Cauchon further discloses the top surface comprises only the crossbeam section of first component (see fig. 4 of Cauchon) and the bottom surface comprises only the crossbeam section of second component 
Liu discloses a thermoelectric apparatus (fig. 5) ([0040033-0036]) that is capable of increasing power output (see [0003]), comprising two or more junction layers are two or more junction layers (3 junction layers as shown in figure 5, each junction layer is formed by conductors, thermoelectric elements and conductive bonding material) and the junction layers are separated by layers of spacer material (311, 312 and 321) (fig. 5).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have separated the junction layers of Olsen as modified the Cauchon with the spacer layers between junction layers as shown by Liu in order to allow for a thermoelectric apparatus that is capable of increasing power output (see [0003] of Liu).
Regarding claim 14, although Olsen does not explicitly disclose that the first component comprises an alloy of nickel and chromium and the second component comprises an alloy of copper and nickel, Olsen explicitly discloses that the first and second materials can be chosen from metallic thermocouple such as chromel-based, constantan-based and so on ([0091]). Thus, it would have been obvious to one skilled in the art at the time of the invention to have used chromel based alloy to form the first material and constantan-based alloy to form the second material of the thermoelectric device of Olsen because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.  Chromel is an alloy made of chromium and nickel, and constantan is an alloy made of copper and nickel.

Regarding claims 16-17, Olsen further disclose that the crossbeam height (length of each of the thermoelectric elements 120 and 110) is 0.2 cm or 2000 µm ([0055]), and thus reads on instant claimed crossbeam height (length) of (a) 1 nm or greater and (b) 9 µm or greater.
Regarding claim 19, Olsen as modified by Cauchon further discloses the top surface comprises only the crossbeam section of first component (see fig. 4 of Cauchon) and the bottom surface comprises only the crossbeam section of second component (see fig. 4 of Cauchon).  Thus, Olsen as modified by Cauchon and Liu further discloses a first spacer material layer (312) contacts one or more locations of the first component (p-type component) but does not contact the second component (n-type component), and a second spacer material layer (311) contacts one or more locations of the second component (n-type component) but not the first component (p-type component) (see figure 5 of Liu).
Regarding claim 20, Olsen as modified by Liu further discloses the first and second spacer material layers (311 and 312) is both thermally conductive and electrically insulative ([0030] of Liu).

	Response to Arguments
Applicant's arguments with respect to claims 1-17 and 19-21 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (US 2009/0272418 A1) discloses a thermoelectric device (as disclosed in figures 1-3) ([0015]), comprising: a first material (anode thermoelectric material 2) ([0015) (fig. 3) comprising at least a portion of a first metal alloy (alloy of nickel and chromium) ([0007] and claim 3); and a second material (cathode thermoelectric material 3) ([0015) (fig. 3) comprising at least a portion of a second metal alloy comprising copper and nickel ([0007] and claim 3), the second material contacting the first material at one or more junctions (apex 4) ([0015]), wherein the first metal alloy (NiCr) and the second metal alloy (CuNi) are dissimilar metals alloys ([0007] and claim 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721